DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENT TO THE CLAIMS:

		Claims 1, 14, and 19-20 are amended. Claims 1-20 remain pending 
in the application.


WHAT IS CLAIMED IS:
	1. (Currently Amended) A method comprising: 
	identifying, using one or more processors of a machine, a plurality of users of a network site;  
	generating, using a machine learning scheme of the network site, values of a first user interaction type for the plurality of users, each of the values of the first interaction type indicating a likelihood that a given user of the plurality of users interacts with an electronic document of the network site;  
	partitioning the values of the first user interaction type into ranges;  

	storing one or more users that are in the one or more top ranges based on the one or more users having first interaction type values, generated by the machine learning scheme, that are in the one or more top ranges; and 
	transmitting, by the network site, an electronic document to the one or more users.

14. (Currently Amended) A system comprising: 
	one or more processors of a machine; and 
	a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising: 
	identifying, using one or more processors of a machine, a plurality of users of a network site;  
	generating, using a machine learning scheme of the network site, values of a first user interaction type for the plurality of users, each of the values of the first interaction type indicating a likelihood that a given user of the plurality of users interacts with an electronic document of the network site;  
	partitioning the values of the first user interaction type into ranges;  
	live network testing, on the network site, a sample of users from each of the ranges to identify one or more top ranges that comprise users that perform an elevated 
	storing one or more users that are in the one or more top ranges based on the one or more users having first interaction type values, generated by the machine learning scheme, that are in the one or more top ranges; and 
	transmitting, by the network site, an electronic document to the one or more users. 

19. (Currently Amended) A machine-readable storage device embodying instructions that, when executed by a machine, cause the machine to perform operations comprising: 
	identifying, using one or more processors of a machine, a plurality of users of 
a network site;  
	generating, using a machine learning scheme of the network site, values of a first user interaction type for the plurality of users, each of the values of the first interaction type indicating a likelihood that a given user of the plurality of users interacts with an electronic document of the network site;  
	partitioning the values of the first user interaction type into ranges;  
	live network testing, on the network site, a sample of users from each of the ranges to identify one or more top ranges that comprise users that perform an elevated amount of a second interaction type with the network site, the second user interaction type being a different user interaction with the network site than the first user interaction type;  

	transmitting, by the network site, an electronic document to the one or more users. 
 
20. (Currently Amended) The machine-readable storage device of claim 19 
correspond to a preconfigured network site event.


Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
the prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

	As to claims 1, 14, and 19, the prior art of records fails to anticipate or suggest identifying, using one or more processors of a machine, a plurality of users of a network site;  
	generating, using a machine learning scheme of the network site, values of a first user interaction type for the plurality of users, each of the values of the first interaction type indicating a likelihood that a given user of the plurality of users interacts with an electronic document of the network site;  partitioning the values of the first user interaction type into 
The dependent claims 2-13, 15-18, and 20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art reference Kavanagh et al (US Pub. 2006/0229948) discloses a system and method for managing marketing applications for a website is disclosed.  The website has webpages that perform e-commerce transaction by offering products to users and customers of the website. The cookie identification and customer number are used within the database tables along with product numbers and other information to display products 

Prior art reference Burgoyne et al (US Pub. 2007/0260692) discloses a method of efficiently generating and sending emails including creating an email template, setting up a campaign query, and distributing the email template and a set of information associated with the campaign query to a plurality of server groups. The method also includes running the campaign query on each of the plurality of server groups and obtaining a plurality of matching users; dividing the plurality of matching users into one or more batches; merging the email template with a set of information corresponding to each of the plurality of matching users from a first batch for each of the plurality of server groups, and sending the first batch of the merged emails directly from each of the plurality of server groups without saving copies of the merged emails.

Check PTO-892 for more relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164


/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164